Name: Commission Regulation (EEC) No 1303/89 of 11 May 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/22 Official Journal of the European Communities 12. 5. 89 COMMISSION REGULATION (EEC) No 1303/89 of 11 May 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced to take account of indicative prices for the 1989/1990 marketing year and the application of the system of maximum guaranteed quantities, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 132/89 (n, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation {EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 12 May 1989 to take into account the prices and connected measures, for the 1989/90 marketing year, and the application of the system of maximum guaranteed quantities. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 (7), as last amended by Regulation (EEC) No 1266/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of Article 2 This Regulation shall enter into force on 12 May 1989. (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 197, 26. 7 . 1988, p, 1 . O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 119, 29. 4. 1989, p. 26. 0 OJ No L 167, 25. 7. 1972, p. 9 . $ OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 73, 17. 3 . 1989, p. 32. (8) OJ No L 126, 9 . 5. 1989, p. 23. O OJ No L 266, 28. 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 12. 5 . 89 Official Journal of the European Communities No L 130/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 &lt;!) 3rd : period 8 (') 4th period 9 (') 5th period 10 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,152 0,580 0,000 20,316 1,170 0,000 15,618 1,170 0,000 14,846 1,170 0,000 14,382 1,170 0,000 14,019 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 47,99 53,53 973,08 147,38 176,38 16,392 12,475 31 569 2 285,78 48,37 53,96 981,00 148,67 177,84 16,535 12,595 31 848 2 298,06 37,29 41,20 754,14 117,06 139,47 13,029 10,356 25 502 2 360,73 35,48 39,20 716,87 111,00 132,58 12,354 9,776 24 086 2 173,58 34,39 37,97 694,46 107,36 128,43 11,949 9,437 23 293 2 079,69 33,67 37,28 676,93 104,51 125,19 11,631 9,082 22 396 1 905,73 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 199,99 89,44 3 223,65 178,89 2 536,36 178,89 2 411,88 178,89 2 344,45 178,89 2 254,43 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 355,12 0,00 4 386,61 0,00 3 643,21 0,00 3 473,41 0,00 3 383,49 0,00 3 269,27 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. No L 130/24 Official Journal of the European Communities 12. 5. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (J) 3rd period 8 (') 4th period 90 5th period ioo 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,080 2,500 22,652 3,080 2,500 22,816 3,670 2,500 18,118 3,670 2,500 17,346 3,670 2,500 16,882 : 3,670 2,500 16,519 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) r  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,89 60,15 1 093,79 166,35 198,48 18,501 14,163 35 656 2 675,83 54,27 : 60,58 1 101,71 167,63 199,94 18,645 14,283 35 936 2 688,11 43,19 47,79 874,86 136,31 161,80 15,171 12,109 29 684 2 809,19 41,38 45,79 837,58 130,24 154,90 14,496 11,529 28 268 2 622,05 40,30 44,57 815,18 126,60 150,76 14,090 11,190 27 475 2 528,16 39,58 43,87 797,65 123,75 147,52 13,773 10,835 26 579 2 354,20 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 585,53 474,98 3 609,18 561,13 2 918,60 561,13 2 794,12 561,13 2 726,69 561,13 2 636,67 ^ (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 825,14 470,02 4 856,63 480,01 4 123,21 480,01 3 953,41 480,01 3 863,49 480,01 3 749,27 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. 12. 5 . 89 Official Journal of the European Communities No L 130/25 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 0 4th period 9 (") 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 21,625 5,170 0,000 21,791 5,170 0,000 21,791 6,890 0,000 17,202 6,890 0,000 1 7,202 2. Final aids : l (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,54 57,46 1 044,20 157,55 189,07 17,522 13,262 33 724 2 357,83 51,93 57,90 1 052,22 158,86 190,55 17,667 13,383 34 006 2 366,76 51,93 57,90 1 052,22 158,86 190,55 17,667 13,383 33 988 2 334,97 41,09 45,41 830,63 128,80 153,62 14,335 11,363 27 950 2 546,05 41,09 45,41 830,63 128,80 153,62 14,335 11,363 27 950 2 546,05 (b) Seed harvested in Spain and processed : in Spain (Pta)  in another Member State (Pta) 797,28 3 495,12 797,28 3 519,06 797,28 3 507,98 1 053,45 2 990,71 1 053,45 2 990,71 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 304,48 6 144,26 0,00 6 337,18 6 176,14 0,00 6 318,77 6 158,19 0,00 5 623,79 5 480,87 0,00 5 623,79 5 480,87 3 . Compensatory aids :  in Spain (Pta) 3 443,55 3 469,42 3 458,33 2 941,49 2 941,49 4. Special aid :  in Portugal (Esc) 6 144,26 - 6 176,14 6 158,19 5 480,87 5 480,87 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1 st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,082320 2,079130 2,076480 2,073940 2,073940 2,066750 Fl 2,349720 2,346480 2,342160 2,336520 2,336520 2,326030 Bfrs/Lfrs 43,576900 43,569800 43,562800 43,561000 43,561000 43,511900 FF 7,024730 7,026920 7,030410 7,033840 7,033840 7,040860 Dkr 8,101960 8,105490 8,109560 8,116890 8,116890 8,127360 £Irl 0,777940 0,777890 0,778061 0,778263 0,778263 0,778048 £ 0,654851 0,656292 0,657525 0,658828 0,658828 0,662605 Lit 1 519,69 1 523,94 1 528 ,00 1 532,30 1 532,30 1 543,64 Dr 176,87800 178,89700 180,40200 181,88600 181,88600 186,35900 Esc 171,96700 172,73700 173,53800 174,43700 174,43700 176,24700 Pta 129,16300 129,68200 130,19600 130,70100 130,70100 132,12100